Citation Nr: 0604287	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  03-02 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral ingrown 
toenails. 

2.  Entitlement to service connection for a lumbar spine 
disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).   

Procedural History

The veteran served on active duty from June 1967 until June 
1970.  Service in the Republic of Vietnam during the Vietnam 
War is indicated by the evidence of record.    

In March 2002, the RO received the veteran's claim of 
entitlement to service connection for colon polyps, 
prostatitis, peripheral neuropathy, a skin condition claimed 
as secondary to herbicide exposure, hypertension, bilateral 
hearing loss,   bilateral ingrown toenails and a lumbar spine 
disability.  The August 2002 rating decision denied the 
veteran's claim.  The veteran disagreed with the August 2002 
rating decision only as to the issues of ingrown toenails, 
lumbar spine disability and hearing loss.  The appeal was 
perfected by the timely submission of the veteran's 
substantive appeal (VA Form 9) in December 2002.

Before the matter was certified to the Board, in a January 
2003 rating decision, entitlement to service connection for 
hearing loss was granted.  Accordingly the matter of service 
connection of that condition has been resolved and that 
matter is not before the Board.  

Initially, the veteran had requested a Travel Board hearing.  
A hearing was scheduled in March 2005.  However, in February 
2005 the veteran advised VA in writing that he wished to 
cancel the March 2005 hearing and that he did not wish to 
reschedule.  



FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
does not attribute any current disability of the toes to 
treatment of ingrown toenails in service.  

2.  The competent and probative medical evidence of record 
attributes the veteran's current back disability to post-
service injuries.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection of bilateral ingrown 
toenails is not met.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 
(2005).  

2.  Degenerative disease of the lumbar spine was not incurred 
in or aggravated by active military service. 38 U.S.C.A. §§  
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
disability of the bilateral big toes which he asserts is 
attributable to in-service treatment of ingrown toenails, and 
a lumbar spine disability.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues will then be 
analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  
The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claim in the December 2002 
SOC and the February 2004 SSOC.  Specifically, the December 
2002 SOC detailed the evidentiary requirements for service 
connection.  

Crucially, the AOJ informed the veteran of VA's duty to 
assist him in the development of his claim in a letter dated 
August 13, 2002, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised in the August 2002 letter that VA would obtain 
all evidence kept by the VA and any other Federal agency, 
including VA facilities and service medical records.  He was 
also informed that VA would, on his behalf, make reasonable 
efforts to obtain relevant private medical records not held 
by a Federal agency as long as he completed a release form 
for such.  The August 2002 letter specifically informed the 
veteran that for records he wished for VA to obtain on his 
behalf "you must give us enough information about your 
records so that we can request them from the person or agency 
that has them.  It's still your responsibility to support 
your claim with appropriate evidence."  [emphasis as in the 
original letter]
 
Finally, the Board notes that the August 2002 letter 
specifically notified the veteran that he could submit or 
describe any additional evidence that may be relevant to his 
claim.  Notifying him that "You can help us with your claim 
by telling us about any additional information or evidence 
that you want us to try and get form you." This request 
complies with the requirements of 38 C.F.R. § 3.159 (b) in 
that it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The veteran is obviously aware of what is required on him and 
of VA.  Indeed, he has personally submitted evidence and 
argument in support of his claim, the tenor of which leads 
the Board to conclude that he is well informed and aware of 
his obligations and those of VA.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
An examination is deemed "necessary" if the record does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained all 
available and authorized private physician treatment records, 
VA treatment records and all available service medical 
records.  

As will be discussed in greater detail below, the evidence of 
record indicates that the veteran suffered an injury to his 
lower back after his separation from service.  The RO 
requested at an informal hearing held in March 2003 and also 
via letter dated February 2003 that the veteran provide 
further information or a release so that the RO could request 
additional information about the treatment of the 1989 post-
service injury.  To date, the veteran has not complied with 
those requests.  Therefore, these additional records are not 
associated with the veteran's claims folder.  

The Board must emphasize for the veteran that the Court has 
held that the duty to assist "is not always a one-way street" 
and that, "[i]f a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence." Wood v. Derwinski, 1 Vet. App. 190 (1991), at 193.  
Accordingly, the veteran has elected not to provide this 
information or authorization to VA after having received 
notice of the request.  The information is not of record and 
VA is not obligated to take additional steps to obtain it.   
  
The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).  During the course of this appeal, the 
RO referred the veteran for a VA medical examination and 
opinion in April 2003.   The contents of this examination 
opinion will be discussed below.  The medical report reflects 
that a medical professional reviewed the veteran's past 
medical history and other evidence contained in the claims 
file in reaching their conclusions about the status and 
severity of the veteran's toenails and back condition.  
  
Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claims.  The veteran advised in his September 
2003 substantive appeal that he did not elect to present 
personal testimony at a hearing.  

Accordingly, the Board will proceed to a decision on the 
merits.
Relevant law and regulations
Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
manifested to a compensable degree within the initial post 
service year. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a) (2005).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).


1.  Entitlement to service connection for bilateral ingrown 
toenails.

The veteran is seeking entitlement to service connection for 
bilateral ingrown toenails.  With respect to element (1) 
current disability, VA treatment records from September 2002 
indicate that the veteran was suffering from ingrown toenails 
at that time.  Element (1) has arguably been met.  

Turning to element (2), in-service incurrence of disease or 
injury, the veteran's service medical records show that in 
January 1968 the veteran received treatment for bilateral 
ingrown toenails of the great toes.  Element (2) is also met. 

As for Hickson element (3) medical nexus, there is of record 
only one competent nexus opinion, that is from the April 2003 
VA examination.  

The April 2003 VA examiner noted his review of the veteran's 
service medical records showing in-service treatment of 
ingrown toenails and also a review of the veteran's medical 
records which included the September 2002 incidence of 
ingrown toenails.  The examiner also noted the veteran's 
report of transitory toenail infections over the years, which 
he asserted were self-treated and occurred three to five 
times a year for a period of several days at a time.  Based 
upon the examiner's review of the veteran's prior medical 
history as well as the results of a comprehensive 
contemporaneous examination of the veteran, the examiner 
concluded that although the veteran experiences occasional 
symptoms of ingrown toenails, the veteran does not "[have] a 
chronic condition of the bilateral toes" and that it was not 
as least as likely as not that the veteran's treatment of 
ingrown toenails in service are related to any complaints 
relative to the veteran's big toes currently.

The Board notes that the veteran's representative has argued 
that since the April 2003 VA examination occurred when the 
veteran was not suffering from an active phase of the claimed 
condition that a new examination is required.  See Ardison v. 
Brown, 6 Vet. App. 405, 408 (1994) [where fluctuating 
conditions escape detection on examination, VA must conduct 
an examination during the active stage of the disease]. 
However, such a remedy not feasible in this case.  See Voerth 
v. West, 13 Vet. App. 117 (1999).  In Voerth, the Court 
distinguished Ardison as follows: 
" . . . in Ardison the appellant's worsened condition would 
last weeks or months while here the appellant's worsened 
condition would last only a day or two." 
See Voerth, 13 Vet. App. at 122- 3.  The veteran himself has 
characterized his flare-ups of the claimed condition as 
lasting only a period of days.  Moreover, the VA examiner did 
have access to a September 2002 treatment record which 
described a period of flare-up.  Accordingly, a new 
examination during an active flare-up is not feasible and is 
not required.  

There is no competent medical nexus evidence in the veteran's 
favor.  The only evidence of record which seeks to show a 
relationship between the veteran's ingrown toenails in 
service and his current problems emanates from the veteran 
himself.  However, it is now well established that laypersons 
without medical training, such as the veteran, are not 
competent to comment on medical matters such as diagnosis, 
date of onset or cause of a disability.  See Espiritu v. 
Derwinski, 
2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The statements offered in support of the 
veteran's claim are not competent medical evidence and do not 
serve to establish the existence of a relationship between 
any events in service and any current disability.

As explained above, of record is a medical nexus opinion 
against the veteran's claim.  That opinion has been issued by 
an appropriately credentialed medical professional and 
included reasons and bases for the decision made.  There is 
no competent medical evidence to the contrary.  The veteran 
has been accorded ample opportunity to present evidence in 
his favor; he has not done so.  See 38 U.S.C.A. § 5107(a) 
(West 2002) [it is the claimant's responsibility to support a 
claim for VA benefits].  Accordingly, element (3) medical 
nexus is not met and on that basis alone the claim fails.  

In conclusion, for the reasons and bases expressed above the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a bilateral ingrown toenail disability.  The 
benefit sought on appeal is accordingly denied.  



2.  Entitlement to service connection for a lumbar spine 
disability.  

The veteran is also seeking entitlement to service connection 
for a lumbar spine disability.  

With respect to current disability, a January 1995 private 
treatment record indicates a diagnosis of degenerative disc 
disease.  Element (1) is therefore met.  

With respect to Hickson element (2), disease or injury in 
service, the Board will separately address the matters of in- 
service disease and in-service injury.

With respect to in-service disease, the veteran does not 
contend that arthritis or another disease of the spine was 
present in service or within the one year presumptive period 
following separation from service, and the evidence of record 
does not support such a conclusion.  The medical records show 
that the veteran sought treatment for a back problem 
beginning in May 1989, after suffering an injury at work. 
This is nearly two decades after his separation from service, 
and is well past the one-year mark for presumptive service 
connection.

With respect to in-service injury, a review of the veteran's 
service medical records shows treatment of a low back strain 
in July 1969.  No back injury residuals or back disability 
was noted in the veteran's separation paperwork.  The veteran 
has asserted that he received additional back injury 
treatment in service and that such is not reflected in his 
service medical records.  In any event, the July 1969 record 
alone shows an in-service incurrence of injury to the 
veteran's lumbar spine; element (2) is therefore met.  

Turning to element (3), medical nexus, there is of record one 
competent, probative medical opinion.  Private treatment 
records submitted by the veteran include the November 1996 
record of Dr. M.N.  In that record Dr. N. states that the 
veteran's disc disease was a "work related back injury."  
This opinion is congruent with the veteran's medical history.  
Treatment records from Dr. N., the veteran's VA treatment 
records and the VA examination report each indicate that the 
veteran suffered a low back injury after service in May 1989.  

There is no competent medical evidence to the contrary.  
Although the veteran was provided a VA examination in April 
2003, that examination was mostly concerned with the 
veteran's feet.  The veteran's history of lower back pain was 
noted at the April 2003 examination, but no nexus opinion was 
offered.  Under the circumstances, the Board does not believe 
that a VA medical nexus opinion is required.  The veteran's 
own physician has opined against the claim.  That opinion is 
sufficient for rating purposes; an additional opinion is not 
necessary.  
See 38 C.F.R. §§ 3.326(b); 3.159 (2005). 

To the extent the veteran himself seeks to offer his own 
statements to show that a nexus exists, as discussed above, 
the veteran's statements are not a source of competent 
medical evidence.  See Espiritu, supra.

Accordingly, because the competent medical nexus information 
attributes the veteran's current back disability to the post-
service accident alone and does not attribute it to any other 
injury, element (3), medical nexus is not met.  

In conclusion, for the reasons and bases expressed above the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim.  Therefore, entitlement to 
service connection for a lumbar back disability is denied. 





	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for bilateral ingrown 
toenails is denied.  

Entitlement to service connection for a lumbar back 
disability is denied.  



____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


